Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                    No. 04-11-00763-CV

                              COASTAL RESOURCES, LTD.,
                                      Appellant

                                              v.

              LOS LAZOS CONSTRUCTION AND LEASE SERVICE, LLC
                       and Coyote Paving & Construction, Inc.,
                                     Appellees

                  From the 49th Judicial District Court, Zapata County, Texas
                                    Trial Court No. 6,864
                          Honorable Jose A. Lopez, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE CHAPA

        In accordance with this court’s opinions of April 24, 2013 and of this date, the trial
court’s judgment is MODIFIED to reflect that appellee Los Lazos Construction and Lease
Service, LLC recover judgment against appellant for damages in the amount of $156,564.99.
The trial court’s judgment with regard to the damages and attorney’s fees awarded to Los Lazos
Construction and Lease Service, LLC is AFFIRMED AS MODIFIED. It is ORDERED that Los
Lazos Construction and Lease Service, LLC recover its costs of this appeal from Coastal
Resources, Ltd. All other costs of this appeal are taxed against the parties who incurred them.

       SIGNED May 29, 2013.


                                               _____________________________
                                               Luz Elena D. Chapa, Justice